 1 MCGREGOR W. SCOTT
   United States Attorney
 2 AMY S. HITCHCOCK
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-058-JAM
12                               Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           FINDINGS AND ORDER
14   ROBERT JOSEPH MAHER                                DATE: February 4, 2020
                                                        TIME: 9:15 a.m.
15                               Defendant.             COURT: Hon. John A. Mendez
16

17                                            STIPULATION

18         1.      By previous stipulation and order this matter was set for status on January 28, 2020. ECF

19 88. By minute order, the status hearing was reset to February 4, 2020. ECF 89.

20         2.      By this stipulation, defendant now moves to vacate the currently set status date and set a

21 status conference on April 21, 2020 at 9:15 a.m., and to exclude time between January 28, 2020 and

22 April 21, 2020, under Local Code T4.

23         3.      The parties agree and stipulate, and request that the Court find the following:

24                 a)     The government has produced over 14,000 pages of discovery in this case, as well

25         as 5 compact discs containing audio files. This discovery is subject to a protective order (ECF

26         46) which affects the manner, and therefore speed, in which defense counsel is able to review

27         this lengthy discovery with her client.

28                 b)     The parties have continued to meet and confer regarding various issues, including


      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
 1          the calculation of loss in this case. These communications affect resolution and defense

 2          preparation for trial, and have prompted, and will likely continue to prompt, additional points of

 3          investigation and research for defense counsel, as well as items to discuss with the defendant.

 4                   c)     Counsel for defendant desires additional time to review the voluminous

 5          discovery, consult with her client, conduct investigation and research related to the charges and

 6          resulting from review of the discovery and discussions with the trial, and to otherwise prepare for

 7          trial.

 8                   d)     Counsel for defendant believes that failure to grant the above-requested

 9          continuance would deny her the reasonable time necessary for effective preparation, taking into

10          account the exercise of due diligence.

11                   e)     The government does not object to the continuance.

12                   f)     Based on the above-stated findings, the ends of justice served by continuing the

13          case as requested outweigh the interest of the public and the defendant in a trial within the

14          original date prescribed by the Speedy Trial Act.

15                   g)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

16          et seq., within which trial must commence, the time period of January 28, 2020 to April 21,

17          2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

18          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

19          of the Court’s finding that the ends of justice served by taking such action outweigh the best

20          interest of the public and the defendant in a speedy trial.

21          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

22 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

23 must commence.

24          IT IS SO STIPULATED.

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME                2
      PERIODS UNDER SPEEDY TRIAL ACT
     Dated: January 24, 2020                        MCGREGOR W. SCOTT
 1                                                  United States Attorney
 2
                                                    /s/ AMY S. HITCHCOCK
 3                                                  AMY S. HITCHCOCK
                                                    Assistant United States Attorney
 4

 5
     Dated: January 24, 2020                        /s/ CANDICE L. FIELDS
 6                                                  CANDICE L. FIELDS
                                                    Counsel for Defendant
 7                                                  Robert Joseph Maher
 8

 9

10
                                        FINDINGS AND ORDER
11
          IT IS SO FOUND AND ORDERED this 24th day of January, 2020.
12

13                                               /s/ John A. Mendez
                                               THE HONORABLE JOHN A. MENDEZ
14                                             UNITED STATES DISTRICT COURT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
     PERIODS UNDER SPEEDY TRIAL ACT
